                              UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF TENNESSEE


 CHILDREN’S HEALTH DEFENSE, and AMY                   Case No. ________________________
 MILLER, an individual,

                Plaintiffs,                           COMPLAINT

                v.

 FOOD & DRUG ADMINISTRATION, and
 JANET WOODCOCK, acting commissioner of
 Food & Drugs,

                Defendants




        1.      The FDA faced a conundrum: under immense political pressure to rush approval

 of a COVID-19 vaccine in record time to satiate the mandate fervor of some in the military and

 corporate America, the FDA acted -- without consulting its advisory board, without answering

 citizen petitions, without addressing scientific concerns, and even without updating its data

 regarding the Delta coronavirus variant. Knowing that approval and licensure of such a vaccine

 required revoking all Emergency Use Authorized vaccines for the same indication, and knowing

 that revocation would risk liability exposure to vaccine makers, government actors and

 healthcare workers, the FDA did the impermissible.

        2.      It answered this conundrum by pretending to "approve" a vaccine that isn't widely

 available, playing a game of bait-and-switch, and confusing the public into thinking they are

 getting a vaccine with some legal remedies when in fact they are not because of the bait-and-

 switch. The FDA purportedly managed to do what the law forbids: "approve" a vaccine but not

 revoke any Emergency Use Authorized vaccines for the same indication.

        3.      Plaintiff Children’s Health Defense (CHD) and Amy Miller bring this action


                                    1
Case 1:21-cv-00200-DCLC-CHS Document 1 Filed 08/31/21 Page 1 of 12 PageID #: 1
 because the FDA is failing to carry out its mission. Plaintiffs seek this Court’s intervention to put

 the FDA back on the path to lawful protection of the public in these precarious times.

                                              PARTIES

         4.      Plaintiff CHD is a not-for-profit membership organization incorporated under the

 laws of Georgia. Plaintiff sues in its own capacity and on behalf of its members who have been

 affected by Defendants’ actions.

         5.      Plaintiff Amy Miller is resident of Hamilton County Co., TN, a member of CHD

 and is at imminent risk of immediate harm from FDA’s actions to both license and

 contemporaneously authorize Pfizer vaccines against COVID.

         6.      Defendant FDA is an agency within the U.S. Department of Health and Human

 Services.

         7.      Defendant Janet Woodcock, the Acting FDA Commissioner, is sued in her

 official capacity.

                                      JURISDICTION AND VENUE

         8.      This action arises out of Defendants’ acts under 21 U.S. Code § 360bbb-3,

 Authorization for medical products for use in emergencies, and the Administrative Procedures

 Act, 5 U.S.C. § 500 et seq.

         9.      This lawsuit raises federal questions over which this Court has jurisdiction

 pursuant to 28 U.S.C. §§ 1331, 1361. This Court also has jurisdiction over this matter as

 complete diversity exists among the parties.

         10.     Pursuant to 28 U.S.C. § 1391(e), venue is proper in the Eastern District of

 Tennessee, where Plaintiff Amy Miller resides. Under 5 U.S.C. § 703, venue is proper in any

 court of competent jurisdiction.



                                    2
Case 1:21-cv-00200-DCLC-CHS Document 1 Filed 08/31/21 Page 2 of 12 PageID #: 2
        11.       An actual and justiciable controversy exists between Plaintiffs and Defendants.


                                         STATEMENT OF FACTS

        12.       On January 31, 2020, Alex M. Azar, II, the Secretary of Health and Human

 Services, declared a public health emergency as of January 27, 2020, pursuant to § 319 of the

 Public Health Service Act, 42 U.S.C. § 247d et seq.

        13.       Section 564 of the Federal Food, Drug, and Cosmetic Act (FFDCA), 21 U.S.C. §

 360bbb-3, authorizes the FDA to issue an Emergency Use Authorization (EUA) for a vaccine

 under certain emergency circumstances, allowing a vaccine to be introduced and administered to

 the public even when the product has not gone through the review process necessary for approval

 and licensure.

        14.       In an emergency, the Secretary of Health and Human Services may issue EUAs if

 he concludes that the following facts exist: (1) a serious or life-threatening disease; (2) a product

 “may be effective” in treating or preventing it; (3) “no adequate, approved, and available

 alternative to the product for diagnosing, preventing, or treating such disease or condition;” (4) a

 risk-benefit analysis that measures both the known and potential benefits of the product against

 the known and potential risks of the product is positive; and (5) that the patient’s option to accept

 or decline the product is protected through informed consent. 21 U.S.C. § 360bbb-3(c)(1)-(5).

        15.       On December 11, 2020, the FDA issued an EUA for use of Pfizer-BioNTech

 COVID‑19 Vaccine to prevent COVID-19 for individuals 16 years of age and older pursuant to

 Section 564 of the Act.

        16.       The FDA issued EUAs to Pfizer even though its Phase III clinical trials even now

 remain incomplete. Pfizer's clinical trial Estimated Primary Completion Date is November 2,

 2022, and the Estimated Study Completion Date is May 2, 2023. See Study to Describe the


                                    3
Case 1:21-cv-00200-DCLC-CHS Document 1 Filed 08/31/21 Page 3 of 12 PageID #: 3
 Safety, Tolerability, Immunogenicity, and Efficacy of RNA Vaccine Candidates Against COVID-

 19 in Healthy Individuals, CLINICALTRIALS.GOV,

 https://clinicaltrials.gov/ct2/show/NCT04368728

        17.        CHD filed a Citizen Petition with the FDA (Exh. 1) on May 16, 2021, asking the

 FDA to refrain from licensing COVID vaccines and to revoke EUAs for the three existing

 COVID vaccines. Individuals have submitted over 30,000 comments on this petition.

 https://www.regulations.gov/document/FDA-2021-P-0460-0001

        18.        Pfizer announced on July 16, 2021 that FDA granted Priority Review designation

 for the Biologics License Application (BLA) for its mRNA vaccine to prevent COVID-19 in

 individuals 16 years of age and older. The announcement noted that the FDA had expanded the

 EUA of the Pfizer-BioNTech COVID-19 vaccine to include individuals 12 years of age and

 older. (Exh. 2)

        19.        On August 23, 2021, the FDA granted a license to Pfizer’s “Comirnaty” vaccine

 (Exh. 3) and extended the EUA for its Pfizer-BioNTech vaccine. In its letters to Pfizer and

 BioNTech, the FDA acknowledged that Pfizer’s vaccines are “interchangeable” yet “legally

 distinct.” (Id. at Ftn. 8) It further stated: "The licensed vaccine has the same formulation as the

 EUA-authorized vaccine and the products can be used interchangeably... The products are

 legally distinct with certain differences that do not impact safety or effectiveness."

        20.        The FDA also responded to CHD on August 23, 2021, the same day it granted the

 license to Pfizer’s Comirnaty and extended the EUA for Pfizer-BioNTech vaccine. (Exh. 4)

        21.        Although Defendant Janet Woodcock is the acting commissioner, the fact that she

 did not sign the Pfizer's licensure and EUA extension (Exh. 4), she still bears responsibility for

 the FDA's actions as pled herein.



                                    4
Case 1:21-cv-00200-DCLC-CHS Document 1 Filed 08/31/21 Page 4 of 12 PageID #: 4
        22.     FDA failed to convene its outside expert panel to deliberate on the Pfizer

 Comirnaty licensure. FDA asserted in its licensure letter to Pfizer: (Exh. 5 Page 2)

        We did not refer your application to the Vaccines and Related Biological Products
        Advisory Committee because our review of information submitted in you BLA, including
        the clinical study design and trial results, did not raise concerns or controversial issues
        that would have benefited from an advisory committee discussion. (emphasis added)

        23.     FDA deliberately misleads the public by confusing the words approval (implying

 licensure) and authorization (not licensed). "The EUA will continue to cover adolescents 12

 through 15 years of age and the administration of a third dose to certain immunocompromised

 individuals 12 years of age and older. Additionally, for logistical reasons, the EUA will continue

 to cover the use of the Pfizer-BioNTech COVID 19 Vaccine in individuals 16 years of age and

 older; this use is also now approved." (Exh. 6)

        24.     The EUA shields manufacturers from liability for both "[a]n unapproved drug,

 biological product, or device used under an Emergency Use Authorization (EUA) issued by

 FDA; or [a]n approved drug, biological product, or device used pursuant to Federal law in

 conditions that are inconsistent with its approval." (Exh. 7)

        25.     FDA’s representation that licensure of its Comirnaty vaccine does not “raise

 concerns or controversial issues” (Exh. 5 Page 2) is transparently false. Although Janet

 Woodcock and the FDA have gone to great lengths to obscure its subversion of law, their actions

 speak for themselves.


                                               ARGUMENT

        26.     FDA’s actions to simultaneously license Pfizer’s “Comirnaty” vaccine and to

 extend Pfizer’s EUA for its vaccine that has the “same formulation” and that “can be used

 interchangeably” violates federal law. (Exh. 3)



                                    5
Case 1:21-cv-00200-DCLC-CHS Document 1 Filed 08/31/21 Page 5 of 12 PageID #: 5
        27.     The law on “Authorization for medical products for use in emergencies” requires

 that the EUA designation be used only when “there is no adequate, approved, and available

 alternative to the product for diagnosing, preventing, or treating such disease or condition.”

 21 U.S. Code § 360bbb-3-(3) (emphasis added).

        28.     Once FDA approved and licensed Pfizer’s Comirnaty vaccine, there was no

 further basis for the FDA to preserve the EUA status for the Pfizer-BioNTech vaccine that Pfizer

 acknowledges has the “same formulation” and is “interchangeable.”

        29.     There also is no basis to retain EUA status for other COVID vaccines for the

 same use and for the same population as Pfizer’s Comirnaty vaccine. FDA’s decision to evade

 these requirements is arbitrary and capricious.

        30.     The FDA has failed to abide by its own criteria for EUA designation; its decision

 must be vacated and remanded.

        31.     The Administrative Procedures Act (APA) protects the public from arbitrary and

 capricious executive branch action by imposing the rule of reason and the rule of law through

 judicial oversight. An agency is “required to engage in reasoned decision making.” Michigan v.

 EPA, 576 U.S. 743, 750 (2015). This requires that the agency “articulate a satisfactory

 explanation for its action.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto Ins.

 Co., 463 U.S. 29, 43 (1983).

        32.     This agency process requires Defendants to articulate clear rationales for

 decisions, especially when their actions are bound to lead to a medical mandate for millions of

 people. Burlington Truck Lines v. United States, 371 U.S. 156, 158 (1962).

        33.     When courts abandon this standard of oversight, the public is at grave risk. If

 pressure from politicians and profiteers rush regulators to license a biologic and violate the law,



                                    6
Case 1:21-cv-00200-DCLC-CHS Document 1 Filed 08/31/21 Page 6 of 12 PageID #: 6
 debacles predictably unfold and tragedies result.

        34.     A “reasonable time for agency action is typically counted in weeks or months, not

 years,” In re Am. Rivers & Idaho Rivers United, 372 F.3d 413, 419 (D.C. Cir. 2004), and an

 agency action’s exigent context may demand expedited review. Fund for Animals v. Norton, 294

 F.Supp.2d 92, 114 (D.D.C. 2003) (“pressing human health concerns…demand prompt review”).

        35.     Congress requires that courts “shall hold unlawful and set aside” any agency

 “action,” “finding,” or “conclusion” whenever the agency failed to follow the necessary process

 for reasoned decision-making. 5 U.S.C. 706(2)(A).

        36.     University of Cincinnati v. Shalala, 891 F. Supp. 1262, 1269-1270 found that

 [u]nder this arbitrary and capricious standard, the court must determine "whether the agency

 decision was based on a consideration of the relevant factors and whether there has been a clear

 error in judgment." Motor Vehicle Mfrs. Assn. v. State Farm Mutual Auto, Ins. Co., 463 U.S. 29,

 43, 77 L. Ed. 2d 443, 103 S. Ct. 2856 (1983). This standard of review is narrow; however,

 notwithstanding, "the agency must examine the relevant data and articulate a satisfactory

 explanation for its action including a 'rational connection between the facts found and the choice

 made.'" Id. (quoting Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 168, 9 L. Ed.

 2d 207, 83 S. Ct. 239 (1962)). If the agency's interpretation is reasonable, the court must uphold

 it even if the court would have reached a different interpretation had that issue first been

 presented to it. Tallman, 380 U.S. at 16. However, the court must reject administrative

 constructions that are inconsistent with a statutory mandate, frustrate congressional policy, or,

 otherwise, not supported by "substantial evidence on the record considered as a whole." Federal

 Election Com. v. Democratic Senatorial Campaign Committee, 454 U.S. 27, 29-33, 70 L. Ed. 2d

 23, 102 S. Ct. 38 (1981); See also State Farm Mutual Auto. Ins. Co., 463 U.S. at 44.




                                    7
Case 1:21-cv-00200-DCLC-CHS Document 1 Filed 08/31/21 Page 7 of 12 PageID #: 7
         37.        By flagrantly violating federal law, the FDA has failed to follow reasoned

 decision-making. Pfizer cannot unlawfully reap the benefits of licensure and EUA status

 simultaneously, even if the FDA says it can. This clearly violates Congress’ intent regarding

 emergency medical countermeasures.

         38.        The FDA has indulged Pfizer to “have it both ways.” Pfizer now enjoys the

 imprimatur of safety, effectiveness and legality from a license while retaining the blanket

 liability shield of an EUA product.

         39.        The documents the FDA made public regarding these decisions contain tortured,

 barely comprehensible language that fails to explain the “legally distinct” differences between

 the Pfizer vaccines with differing labels and designations. How can vaccines under EUA and

 license be “interchangeable” yet “legally distinct?” (Exh. 3 Ftn. 8)

         40.        This linguistic smokescreen almost certainly conceals the fact that the available

 EUA product, Pfizer-BioNTech, has a priceless PREP Act liability shield (Exh.7) while the

 unavailable, licensed vaccine, Comirnaty, does not rightfully have that shield.

         41.        Once the FDA licensed the Comirnaty vaccine for those 16 and older, it was

 legally obliged to revoke the EUAs for the other COVID vaccines for this age group. Yet it

 failed to do so.

         42.        The new Comirnaty vaccine cannot also be authorized for emergency use for the

 first two doses of vaccines in adults since this is its licensed indication. The Pfizer Comirnaty

 vaccine should be subject to ordinary product liability when used for the first two doses of the

 vaccine for adults.

         43.        Coverage under the Vaccine Injury Compensation Program, which will eventually

 afford the Comirnaty vaccine substantial liability protection, only occurs when (1) the vaccine is



                                    8
Case 1:21-cv-00200-DCLC-CHS Document 1 Filed 08/31/21 Page 8 of 12 PageID #: 8
 recommended by the Centers for Disease Control and Prevention for routine administration to

 children and/or pregnant women; (2) Congress enacts an excise tax on the vaccine; and (3) the

 Department of Health and Human Services adds the vaccine to the Vaccine Injury Table through

 publication of a notice of coverage in the Federal Register. https://www.hrsa.gov/vaccine-

 compensation/covered-vaccines/index.html.

        44.     The FDA is creating legal cover for licensed vaccine mandates while gifting

 Pfizer a bullet-proof liability shield that comes only with an EUA. It has tried to please two

 masters: the Executive Branch, which has insisted on licensed vaccines for pervasive mandates,

 and Pfizer, which demanded indemnification from any vaccine-related injuries and deaths. But

 the FDA seems to have forgotten its one true client: the American public.

        45.     While FDA may argue that Pfizer’s Comirnaty vaccine is currently unavailable in

 the United States, and thus it is not in violation of the law as the licensed alternative must be

 “available,” this argument is specious. Pfizer’s Comirnaty vaccine is its primary product in

 Europe; if its two “interchangeable” vaccines are truly so, then Pfizer can relabel its EUA Pfizer-

 BioNTech vials with Comirnaty labels or vice versa.

        46.     FDA makes excuses for Pfizer’s lack of availability in its August 23, 2021 letter

 to Pfizer, stating that “there is not sufficient approved vaccine available for distribution to this

 population in its entirety at the time of reissuance of this EUA.” (Exh. 3 Ftn. 9)

        47.     Either Pfizer’s vaccine for those 16 and up is licensed or it’s not; either it’s EUA,

 or it’s not. It clearly contradicts the law for this product to be both licensed and authorized

 simultaneously. Such trickery undermines the public’s confidence in the FDA when it so

 desperately needs to have that trust. The FDA's actions also undermine the rule of law.

        48.     The FDA has arbitrarily and capriciously allowed Pfizer to play “bait and switch”:



                                    9
Case 1:21-cv-00200-DCLC-CHS Document 1 Filed 08/31/21 Page 9 of 12 PageID #: 9
  to represent that Pfizer vaccines are licensed and available while selling off its inventory of

  experimental vaccines that enjoy blanket liability protection. These FDA actions are arbitrary,

  capricious and illegal.

         49.      The FDA’s licensure of the Pfizer Comirnaty vaccine triggered employer,

  military, educational and institutional mandates across the country, coercing millions of healthy

  individuals to take unwanted, risky medical interventions.

         50.      These mandates are creating myriad economic dislocations, including in

  healthcare, education and law enforcement. Millions will be forced out of jobs and institutions

  rather than submit to potentially injurious medical interventions.

         51.      While the finding of “arbitrary and capricious” agency action is a high bar, and

  courts are appropriately reluctant to second guess administrative action, there are times when

  justice demands judicial action. Now is such a time.


                                            CAUSE OF ACTION
       Failure to Abide by Federal Law as Abuse of Discretion -- APA 5 USC 706 (2) (A)

         52.      Plaintiffs incorporate the foregoing paragraphs as if fully set forth herein.

               The FDA's Licensure of Pfizer’s Comirnaty Vaccine is Arbitrary and Capricious

         53.      An agency’s action is “arbitrary and capricious” if it did not articulate any rational

  connection between the facts it found and the choices it made. Burlington Truck Lines v. United

  States, 371 U.S. 156, 168. The FDA’s action failed to articulate a lawful rationale.

         54.      Defendants authorized the Comirnaty vaccine to give the misleading impression

  to the public that the vaccine that would be mandated is fully approved, when in fact what is

  available, according to the FDA's own admission is actually the EUA, liability-free product.

         55.      Politics and industry pressure should play no role in the approval and


                                     10
Case 1:21-cv-00200-DCLC-CHS Document 1 Filed 08/31/21 Page 10 of 12 PageID #: 10
  authorization process, yet they appear to have been central in the FDA’s decision-making

  process.

         56.     Defendants acted arbitrarily and capriciously by failing to engage in a pluralistic,

  critical, open, transparent and scientific dialogue with the public and medical community based

  on careful, deliberative evaluation of all relevant research before rushing the approval of this

  vaccine.

         57.     Defendants' arbitrary and capricious actions warrant vacatur and remand.


                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff s Amy Miller and Children’s Health Defense respectfully

         ask this Court:


         i.      To vacate and remand the FDA’s decision to license Pfizer’s Comirnaty vaccine

                 and to extend its Pfizer-BioNTech Emergency Use Authorization;

         ii.     To award attorneys’ fees and costs, as authorized under 28 U.S.C. 2412; and

         iii.    To grant all other appropriate relief as necessary.



  Dated: August 31, 2021                        Respectfully submitted,

                                                __/s/ Derek Jordan_________________

                                                Derek Jordan, Esq.
                                                Tennessee Bar No. 34299
                                                Email: derekjordan@barneslawllp.cm
                                                Robert E. Barnes, Esq.
                                                Subject to admission Pro Hac Vice
                                                Email: robertbarnes@barneslawllp.com
                                                BARNES LAW
                                                700 South Flower Street, Suite 1000
                                                Los Angeles, California 90017
                                                Telephone: (310) 510-6211



                                     11
Case 1:21-cv-00200-DCLC-CHS Document 1 Filed 08/31/21 Page 11 of 12 PageID #: 11
                                     Ray L. Flores II
                                     Subject to admission Pro Hac Vice
                                     Email: rayfloreslaw@gmail.com
                                     11622 El Camino Real Suite 100
                                     San Diego, CA 92130
                                     Telephone: (858) 367-0397

                                     Robert F. Kennedy, Jr., Esq.
                                     Mary S. Holland, Esq.
                                     Subject to admission Pro Hac Vice
                                     Email: mary.holland@childrenshealthdefense.org
                                     Children’s Health Defense
                                     1227 N. Peachtree Pkwy, Suite 202
                                     Peachtree City, GA 30269

                                     Counsel for Plaintiffs CHILDREN’S HEALTH
                                     DEFENSE and AMY MILLER




                                     12
Case 1:21-cv-00200-DCLC-CHS Document 1 Filed 08/31/21 Page 12 of 12 PageID #: 12
